Citation Nr: 1044657	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for service connected 
bilateral defective hearing, evaluated as 10 percent disabling 
form October 13, 2006, and as 20 percent disabling from November 
8, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from April 1943 to March 1946.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from a decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

Service connection is also in effect for tinnitus for which a 10 
percent rating is assigned.

During the course of the current appeal, the Veteran has raised 
one or more additional issues which have not yet been perfected 
on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a Substantive Appeal, a VA Form 9, dated in May 2008, the 
Veteran specifically checked that he wanted to have a hearing at 
the VARO before a member of the Board.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Schedule the Veteran for a hearing before 
a Veterans Law Judge on Travel Board at the 
VARO.  

Document in the file the hearing 
notification(s) and all other related 
communications between VA and the Veteran.

3.  Then review the case and, after 
appropriate procedural safeguards, return it 
to the Board for further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



